By the Court —
Lumpkin, J., delivering the opinion.
To move in a case like this for a new trial, because the verdict is contrary to evidence, is to bring the ground itself into odium. The defendant is shingled all over with guilt, and the evidence proves it. A more bold and palpable case' of criminality is rarely brought before the Courts. And yet a new trial must be granted to this felon, or we must, according to our construction of the Penal Code, be ourselves guilty of an offence equal in turpitude to that of which Moore has been convicted.
By the 5th section of the 7th division of the Penal Code it is declared that, “ if any person shall falsely and fraudulently alter, or be concerned in the false and fraudulent alteration of any genuine note, bill, check or draft of or on any bank as aforesaid, or falsely or fraudulently cause or procure the same to be done, such person so offending shall, on conviction, be punished by imprisonment and labor in the penitentiary for any time not less than three years nor longer than ten years.”
And by the 6th section it is provided, “ if any person shall fraudulently pass, pay, or tender in payment, utter or publish *228any false, forged, or counterfeit, or altered note, bill, check, or draft as aforesaid, knowing the same to have been falsely or fraudulently forged, .counterfeited or altered, such person so offending shall, on conviction, be punished by imprisonment or labor in the penitentiary for any time not less than two years .nor longer than ten years.” Cobb’s Digest, 801 and 802.
Can any doubt that the bill raised or altéred has to be a genuine bill ? If so, language has no meaning. It may be said with plausibility, that it is just as criminal to pass an altered or raised counterfeit bill as a genuine one; nay, more so, because the genuine bill is worth, although altered, its original value, whereas, a counterfeit bill is worth nothing. This may be, but the Legislature has not so said. And Courts sit to administer the law, not to make it. And how easy it was to make the proof, and thus prevent a notorious offender from escaping. There were a dozen experts, perhaps, attending this trial who could have proved the genuineness of the bill alleged to have been altered.
At any rate, we must administer the law as written, leaving it to some future Legislature to remedy the defect, if it be one.
It is said that the prisoner has escaped jail, and thus outlawed himself. For xnyself, I am prepared, and always have been, to dismiss the writ of error and refuse the party a hearing. Will not the Legislature authorize this to be done iix all similar cases, when the State’s attorney shall make proof of this fact by the production of the certificate of the jailor ? Such a law would greatly subserve the purposes of justice.
Let the judgment be reversed.